Case 1:19-cv-00332-FJS-CFH Document 17 Filed 06/11/19 Page1of1

MANSFIELD, GAUTIER & ROSENTHAL LLP
Attorneys at Law

June 11, 2019
VIA ECF

Honorable Frederick J. Scullin, Jr.

Senior United States District Judge

United States District Court for the
Northern District of New York

Federal Building and U.S. Courthouse

P.O. Box 7255

Syracuse, New York 13261-7255

Re:  Nussinow vy. County of Columbia, et al. 1:19-cv-332 (FJS/CFH)
Dear Judge Scullin:

This firm represents Plaintiff in the above-referenced action pending before the
Court. Pursuant to Rule 7.1(j) of the Local Rules of Practice of the U.S. District Court
for the Northern District of New York, I write to notify the Court of the adjournment of
the motion of Defendant County of Columbia (the “County”) to dismiss the complaint.
The motion is returnable before Your Honor, on submission, on June 28, 2019. I write
with the consent of Thomas K. Murphy>Esq., lead counsel for the County, who has
agreed to my request for an adjournment.

Mr. Murphy and I have agreed to the following schedule: (1) the new return date
is July 26, 2019; (ii) the date by which Plaintiff must serve and file her opposition papers
is July 2, 2019; and (iii) the date by which the County must serve and file its reply papers
is July 15,2019. This schedule will result in the return date being less than thirty-one
days from the original return date of the motion and all papers will be submitted within
eleven days of the return date. No previous adjournments of this motion have been
requested or granted.

We thank the Court for its attention to this matter.

Respectfully,

      
 

   

ce: Thomas K. Murphy, Esq. (by ECF)
Richard S. Sklarin, Esq. (by ECF)

P.O. Box 3 (mail)
55 Old Post Road North (deliveries)
Red Hook, New York 12571

(845) 876-2300 - info@mgrlawyer.com - www.mgrlawyer.com
